NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
41 rm SUPERIOR COURT DIVISION
SURRY COUNTY Pile. is cvs _I§34

ROSEMARY G. PULLIAM, NED
GREENWOOD, KERWOOD LLG 18

DAPHNE ALDRIDGE CARTER, ,.
and CANDACE ALDRIDGE RICE."

Oy

Plaintiffs," '-~--

COMPLAINT

VULCAN MATERIALS COMPANY (JURY TRIAL DEMANDED)

and VULCAN CONSTRUCTION
MATERIALS, LLC, successor-by-
conversion to VULCAN
CONSTRUCTION MATERIALS,

fs

rey

Fy

)

~

)

Vv. )
)

)

)

)

)

)

LP, )
)

Defendants.

NOW COME Plaintiffs, Rosemary G. Pulliam, Ned Greenwood, Kerwood LLC,
Daphne Aldridge Carter, and Candace Aldridge Rice (collectively, “Plaintiffs”) by and
through counsel, complaining of Defendants, and alleging and saying as follows:

INTRODUCTION

1. The subject matter of this lawsuit is a lease dated September 1, 1991, as
evidenced by Memorandum of Lease recorded in Book 510, Page 622 of the Surry
County Register of Deeds. A true and accurate copy of the 1991 Lease and the
Memorandum of Lease are attached hereto and incorporated herein by reference as
Exhibit A (collectively, the 1991 Lease and Memorandum of Lease recorded in Book
510, Page 622 of the Surry County Register of Deeds are referred to herein as the

“1991 Lease”).

Case 1:18-cv-01017-CCE-JLW Document 3 Filed 12/14/18 Page 1 of 55
2. The 1991 Lease has since been amended as evidenced by the Amendment
to Lease dated January 21, 1997 recorded in Book 0640, Page 0628 of the Surry
County Register of Deeds (the “1997 Amendment”), and the Amendment No. 2 to
Lease, as evidenced by the Memorandum of Lease Amendment dated November 29,
2007 and recorded in Book 1295, Page 622 of the Surry County Register of Deeds (the
“Amendment No. 2”) (collectively, the Amendment No. 2 to Lease and the
Memorandum of Lease Amendment dated November 29, 2007 shall be referred to
herein as the “2007 Amendment”). A true and accurate copy of the 1997 Amendment
is attached hereto and incorporated herein by reference as Exhibit B. A true and
accurate copy of the 2007 Amendment is attached hereto and incorporated herein by
reference as Exhibit C.

3. The 1991 Lease, as amended by the 1997 Amendment and the 2007
Amendment, is referred to herein as the “Lease.”

4, The subject matter of the 1991 Lease are five areas of real property
located in Surry County which were leased by Vulcan Materials Company, for “for
the purpose and with the right to mine, strip mine, quarry, recover and remove
therefrom stone, rock, soil, gravel, minerals and any other construction material
found therein or thereon.”

5. The 1997 Amendment provided Vulcan Materials Company the same
rights as provided in the 1991 Lease, but expanded the geographical area subject to

the 1991 Lease.

Case 1:18-cv-01017-CCE-JLW Document 3 Filed 12/14/18 Page 2 of 55
6. The 2007 Amendment provided Vulcan Construction Materials, LP with
the same rights as provided in the 1991 Lease, however several of the terms of the
1991 Lease were revised or amended; additionally, the 2007 Amendment removed
certain parcels of real property from the 1991 Lease as those parcels had been sold to
Vulcan Lands, Inc.

PARTIES

7. Plaintiff, Rosemary G. Pulliam (“Ms. Pulliam”), is a citizen and resident
of Forsyth County, North Carolina. Ms. Pulliam is the sole heir of Andy W.
Greenwood, who was party to the 1991 Lease. Ms. Pulliam was party to the 2007
Amendment. Ms. Pulliam has a one-third interest in the land which is subject to the
Lease.

8. Plaintiff Ned Greenwood (“Mr. Greenwood”) is a citizen and resident of
Denver, Colorado. Mr. Greenwood is an heir of Wade and Margaret Greenwood, who
were party to the 1991 Lease. Mr. Greenwood, in his capacity as trustee of the then-
existing Greenwood Family Trust, was party to the 2007 Amendment. Mr. Greenwood
has a one-sixth interest in the land which is subject to the Lease.

9. Plaintiff Kerwood LLC is a limited liability company organized and
existing under the laws of the State of California with a principal place of business in
Bakersfield, California. Kerwood LLC is managed by Judy G. Tupper (“Ms. Tupper”).
Ms. Tupper is an heir of Wade and Margaret Greenwood, who were party to the 1991
Lease. Ms. Tupper, in her capacity as trustee of the then-existing Greenwood Family
Trust, was party to the 2007 Amendment. Kerwood LLC has a one-sixth interest in

the land which is subject to the Lease.

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 3 of 55
10. Plaintiff Daphne Aldridge Carter (“Ms. Carter”), is a citizen and resident
of North Myrtle Beach, South Carolina. Ms. Carter is an heir of Mary G. Aldridge
who was party to the 1991 Lease and the 2007 Amendment. Ms. Carter has a one-
sixth interest in the land which is subject to the Lease.

11. Plaintiff Candace Aldridge Rice (Ms. Rice”), is a citizen and resident of
Marshall, North Carolina. Ms. Rice is an heir of Mary G. Aldridge who was party to’
the 1991 Lease and the 2007 Amendment. Ms. Rice has a one-sixth interest in the
land which is subject to the Lease.

12. Collectively, Ms. Pulliam, Mr. Greenwood, Kerwood LLC, Ms. Carter and
Ms. Rice are referred to herein as “Plaintiffs.”

13. Plaintiffs are informed and believe and therefore allege that Defendant
Vulcan Materials Company is a corporation incorporated in and existing under the
laws of the State of New Jersey, authorized to conduct business within the State of
North Carolina, with a principal place of business in Jefferson County, Alabama and
a registered mailing office in Wake County, North Carolina.

14. Plaintiffs are informed and believe and therefore allege that Defendant
Vulcan Construction Materials, LLC, successor-by-conversion to Vulcan Construction
Materials, LP is a limited lability company established in and existing under the laws
of the State of Delaware, authorized to conduct business within the State of North
Carolina, with a principal place of business in Jefferson County, Alabama and a

registered mailing office in Wake County, North Carolina. Collectively, Vulcan

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 4 of 55
Materials Company and Vulcan Construction Materials, LLC are referred to herein
as “Vulcan”.

FACTUAL BACKGROUND

15. The Lease operates on a lease year from September 1 through August 31.

16. The Lease provides that Vulcan will make payment to the Plaintiffs in
the form of three different royalties: (a) the Minimum Annual Royalty (paragraph
2(a) of the Lease); (b) the Earned Royalty (paragraph 2(b) of the Lease (as amended));
and (c) the Processing Royalty (paragraph 2(c) of the Lease (as amended)).

17. Vulcan pays the Minimum Annual Royalty of $30,000.00 each lease year.

18. Vulcan only pays the Earned and Processing Royalties to the extent those
amounts, added together, exceed the Minimum Annual Royalty.

19. The Earned Royalty is based upon the removal of stone and other
geological products from the portion of land owned by the Plaintiffs.

20. The Processing Royalty is based upon the removal of stone and other
geological products from the portion of land that adjoins the land owned by the
Plaintiffs.

21. Inorder to determine the Earned and Processing Royalties Vulcan must
determine and calculate the amount of stone and other geological products that are
removed from the land owned by Plaintiffs as well as the amount of stone and other
geological products that are removed from the land adjoining the Plaintiffs’ land
(collectively, the land owned by Plaintiffs and the land adjoining the Plaintiffs’ land,

which land is subject to the Lease, are referred to herein as “Leased Land”).

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 5 of 55
22. In addition to calculating the Earned and Processing Royalties,
paragraph 2(e) of the Lease requires Vulcan to “keep accurate and complete records
pertaining to all matters set out in Paragraphs 2(b) [the Earned Royalty] and 2(c)
[the Processing Royalty].”

23.  Wulcan began engaging in reconciliations, thus determining that in
years past it had overpaid the Plaintiffs, and pursuant to statements to Plaintiffs,
asserted that Plaintiffs owed set amounts to Vulcan and those amounts would be used
to reduce the amount of Earned and Processing Royalties that would be paid to
Plaintiffs.

24. The reconciliations evidence that Vulcan's original reporting calculations
are grossly inaccurate in terms of what Vulcan reports versus what Vulcan then
claims is actually removed from the Leased Land. For example:

A. For the lease year ending in 2015 Vulcan reported 99,884 tons as quarried from
the Leased Land. Vulcan then reported that the adjusted amount for the lease
year ending in 2015 as 45,551 tons, thus that Vulcan’s reporting was off from
what it reported to what it now has declared to be actual tons quarried by -
119.28%; and

B. For the lease year ending in 2016 Vulcan reported 199,291 tons as quarried from
the Leased Land. Vulcan then reported that the adjusted amount for the lease
year ending in 2016 as 57,807 tons, thus that Vulcan’s reporting was off from
what it reported to what it now has declared to be the actual tons quarried by -

244.75%.

Case 1:18-cv-01017-CCE-JLW Document 3 Filed 12/14/18 Page 6 of 55
Vulcan has then asserted that the royalty amounts it paid to Plaintiffs based upon the reported tons
should be recalculated based upon what Vulcan now contends are the actual tons quarried and that
the overpayment to Plaintiffs should be credited against any amount Vulcan will owe Plaintiff in
the year ending in 2017.

25. Vulcan provided its reporting and reconciliations for the lease year from
September 1, 2015 through August 31, 2016 on September 29, 2017 (the “2015-2016
Report”)

26. The calculations of the Earned and Processing Royalties that exist in the
2015-2016 Report appear to have been based upon a Production Royalty Evaluation
which was completed by the firm MM&A in June of 2017 (the “MM&A Report”).

27. Vulcan provided the Plaintiffs with a summary of the MM&A Report, and
upon information and belief said report been based upon a site visit by MM&A to the
quarry in Surry County on March 23, 2017. The MM&A Report further appears to
have been based upon a physical review of the quarry in Surry County as it existed
in March of 2017 in addition to computer calculations and representations of the
amount of stone and other geological products which would have existed at the quarry
as of September 2015 versus September 2016.

28. The MM&A Report is thus done retroactively.

29. Vulcan has not provided records evidencing the removal of stone and
other geological products which records are made contemporaneously with said
removal.

30. The MM&A Report does not provide the Plaintiffs with an accounting for

the amount of stone and other geological products which are removed from the land

Case 1:18-cv-01017-CCE-JLW Document 3 Filed 12/14/18 Page 7 of 55
owned by Plaintiffs, and thus subject to the Earned Royalty versus the amount of
stone and other geological products which are removed from the land which adjoins
that land owned by Plaintiffs and are thus subject to the Processing Royalty.

31. As of the date of this Complaint Vulcan has not provided Plaintiffs with the
cumulative reports and records for the lease year ending in 2017.

32. On April 17, 2018 in accordance with Paragraph 2(h) of the Lease,
Plaintiffs notified Vulcan that they had completed an audit of the records and reports
which were provided by Vulcan for the two lease years ending on August 31, 2016
and that they disagreed with the calculations contained therein. Vulcan did not
provide a response to the April 17, 2018 letter.

33. Plaintiffs have engaged in multiple communications with Vulcan to
resolve the issues related to the Lease without the necessity of filing this action but
have not been able to reach resolution.

FIRST CLAIM FOR RELIEF
(Breach of Contract)

34. The allegations contained in paragraphs 1 through 33 of this Complaint
are realleged and incorporated herein by reference as if fully set forth.

35. Onor about September 1, 1991 Plaintiffs’ predecessors entered into the
Lease with Defendant, which Lease is a valid and binding contract.

36. The Lease provides that Vulcan will pay Plaintiffs the Minimum Annual
Royalty, and when the amount of stone and other geological product removed from
the land subject to the Lease exceeds the Minimum Annual Royalty, then Vulcan will

pay Plaintiffs the Earned Royalty and Processing Royalty. The Lease further requires

Case 1:18-cv-01017-CCE-JLW Document 3 Filed 12/14/18 Page 8 of 55
Vulcan to keep to “keep accurate and complete records pertaining to all matters set
out in Paragraphs 2(b) [the Earned Royalty] and 2(c) [the Processing Royalty].”

37. The Lease does not provide for a mechanism pursuant to which Vulcan
can engage in reconciliations for alleged over-payment for Lease years prior and
credit those overpayments against the payment of any amounts due Plaintiffs.

38. Plaintiff have performed as required pursuant to the terms of the Lease.

39. Vulcan has failed to perform under the terms of the Lease; specifically,
Vulcan has failed to keep accurate and complete records regarding the removal of
stone and other geological products from the land subject to the Lease, has failed to
provide grounds for its reconciliation and demand of credit towards the next years’
royalty payments, and has failed to respond to Plaintiffs’ April 17, 2018 audit letter,
thus Vulcan is in breach of the terms of the Lease.

40. Pursuant to the terms of the Lease and N.C. Gen. Stat. § 6-21.2 and 6-
21.6, Plaintiffs hereby give notice to Defendants of their intent to enforce the
attorneys’ fee provisions found therein.

41. As a direct and proximate result of Vulcan’s breach of the Lease,
Plaintiffs have been damaged in an amount in excess of twenty-five thousand dollars
($25,000.00) with a specific amount to be proven at trial and which amount continues
to accrue interest from April 17, 2018 until paid at the maximum legal rate, plus costs

and attorneys’ fees as allowed by law.

Case 1:18-cv-01017-CCE-JLW Document 3 Filed 12/14/18 Page 9 of 55
SECOND CLAIM FOR RELIEF
(Unjust Enrichment — Alternative to Breach of Contract)

42. The allegations contained in paragraphs 1 through 41 of this Complaint
are realleged and incorporated herein by reference as if fully set forth.

43. Inthe event the terms of the Lease were found not to govern this action,
or for the Court to determine that the terms of the Lease are otherwise inapplicable
to this action, which Plaintiffs denies, Plaintiffs assert in the alternative to their
claim for breach of contract, one for unjust enrichment.

44. Plaintiffs conferred a benefit upon Vulcan by permitting Vulcan to
remove stone and other geological products from the Leased Land. Vulcan benefited
from the removal of the stone and other geological products in the form of processing
and sale.

45. Plaintiffs’ allowance of Vulcan’s removal of stone and other geological
products from the Leased Land was not done gratuitously, rather Plaintiffs, owners
of the land which is subject to the Lease, understood and believed that they would be
compensated financially therefore.

46. Vulcan accepted the benefit of the stone and other geological products
from the Leased Land, and did so with the knowledge that Plaintiffs expected to
receive compensation therefore.

47. Vulcan has been unjustly enriched by Plaintiffs allowing it to remove
stone and other geological products from the Leased Land without just compensation
therefore. As a result, Plaintiffs have been damaged in an amount in excess of

twenty-five thousand dollars ($25,000.00) with a specific amount to be proven at trial

10

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 10 of 55
and which amount continues to accrue interest from April 17, 2018 until paid at the
maximum legal rate.

WHEREFORE, Plaintiffs pray to the Court as follows:

1. That they have and recover damages against Defendants, jointly and
severally, in an amount in excess of twenty-five thousand dollars ($25,000.00), with
specific amount to be proved at trial;

2. That they have and recover their attorneys’ fees from Defendants,
jointly and severally, as allowed by law;

3. That they have and recover of Defendants, jointly and severally, an
award of pre-judgment and post-judgment interest;

A, That they have a trial by jury as to all issues so triable; and

5. For such other and further relief as the Court deems just and proper.

This the ( Hh day of _Novewloera_2018.

CRAIGE JENKINS FERT & WALKER LLP

Attorneys fo Lb
By. W (_ Mi WG
H, David Niblock

110 Oakwood Drive, Suite 300
Winston-Salem, NC 27108
Telephone: (336) 725-2900
Facsimile: (836) 723-7308
N.C. State Bar No. 9976
dniblock@craigejenkins.com

11

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 11 of 55
Surry County -Inkaenabk.eCopy

NORTH CAROLINA)
SURRY COUNTY )

MEMORANDUM OF LEASH

THIS MEMORANDUM OF LEASE, made and entered into as of the 1st day of
September, 1991, by and between WADE H. GREENWOOD and wife, MARGARET K.
GREENWOOD, ANDY W. GREENWOOD and wife, DOROTHY GREENWOOD, and
MARY G. ALDRIDGE and husband, EUGENE ALDRIDGE (hereinafter referred to as
*Qwners") and VULCAN MATERIALS COMPANY, a New Jersey Corporation, by and
} through its Mideast Division (hereinafter referred to as "Lessee"),

WITNESSETHE:

1, Owners and Lessee entered into that certain Lease (the “Lease") of even date
wherein Owners leased to Lessee certain premises described in Exhibit “A” and Exhibit "A-
1" (herefnafter tha "Premises’).

2 The parties hereby agree that the term of the Lease commences on September
1, 1991 and ends on August 31, 2001.

3. The term of the Lease may be renewed for seven (7) additional periods of five
(5) years each.

4, All provisions of the Lease are incorporated herein by reference.

IN TESTIMONY WHEREOF, Owners and Lessee have hereunto set thelr hands and
seals as of the day and year first above written.

 

eS GARET K. GREENWOOD
Aik, di bateaygeroeye (2B)
DY W. GREENWOOD
Bead ; eect, (SEAL)
cel iL WOOD

W#29934

 

Book 510 Page 622

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 12 of 55
Surry County Internet Copy

- FRBS10 P0623

— Bree Blab aap eee 4_GzAl)
Y RIDGE
Lhe sp eee (OPEr HS a ge

ENE ALDRIDGE

LESSEE:

VULCAN MATERIALS COMPANY,
Mideant-2ivdai

Sees President,

Conrraction saber ial: Group

 
 
  

‘We209H

=2-

Book 510 Page 623

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 13 of 55
Surry County :Intgenneh copy

STATE OF Ae ZVI )

COUNTY OF jee. =)
, a Notary Public of the County and State aforesald,

1
do hereby certify that WADE H. GREENWOOD and wife, MARGARET K. GREENWOOD,
personally appeared before me thia day and acknowledged the duo execution of the foregoing
instrument.

WITNESS my hand and notarial mor day of _ OC7~_, 1991.
La wd

“Notary Public

My Commision Expires:

ission Expires June 5

    
 

   

  

ecise bstamp/Seal) RSTURE RECN OB EER OR PRCA
OFFICIN SEAL ‘ OFF eAT Fal,
\ THELEN - (ari TERE. MoE
7S UETY FURED. SEAT OF ARIZONA, Ata pt TTT eas. ATATIEGE ALTONA,
UL APT Sect WEA CRU
Kez Ponsa Lariics fone 5, 1893 * Bp Coa Esples fugy 5, 280
FERESTSCHSTSTSUCE RENT ccna) SeU ETS aeTEET

 
 
 

 

 

 

 

I Sucan i WVayasets a Notary Public of the County and State aforesaid,
do hereby certify that AND , GREENWOOD and wife, DOROTHY GREENWOOD,

personally appeared before mo this day and acknowledged the duc execution of the foregoing

instrument.
this the _/_ day of C2, 1991.

WITNESS my hand and notarial stamp/s

   
   

Notary Public

 

 

 

 

My Commission Expires:
-hf- FS. {Stamp/Seal]
OFFICHNS, BEAL
© oSUSANT. EmIPGON
PUDLIC-NORTH CAROL NA
COUNTY OF DAVIDSON
My Conmiadun ips Reverted ee
we79934

Book 510 Page 624

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 14 of 55
Surry County Internet Copy

*  FR5TO P0625

1, Lori Nets , a Notary Public of the County and State aforesaid, &
da hereby certify that MARY G, ALDRIDGE and husband, EUGENE ALDRIDGE,
personally appeared before mo this day and acknowledged the due execution of the foregoing

 

instrument.
WITNESS my band and notarial stamp/seal, this the __/4w __ day of October , 1991,
Kori Morrad
Notary Public
CIAL OPAL ‘
My Commission Expires: Pn fy Fa ris fl
—tlislay [Stamp/Seal] i 00a

 

 

UEERETERET SE EDSE ETAT ESS DED THDHEEKHTS REED EROS

STATE OF py ar)
COUNTY Gi ‘orm *d
: a Notary Publle of the County and State aforesaid,

certify that i m1 ae. =e “Tensor ris personally came before me this day and acknowledged
that he/she iz Assistant Secretary of VULCAN MATERIALS COMPANY, a New Jeracy

Corporation, Lessee, and that by authorily duly given and as ad ag the ac; Ea f the corporation, the

foregoing instrument was algned in its name by tn dared a resident, sealed with its

corporate seal and attested by him/her as its Agclotant wie

 

My Commission Expires:
( ° 33 . {?, ‘

 

te, we
“TSE tena

STATE OF NORTH CAROLINA, COUNTY OF SURRY ,° . ‘91 OCT 29 AO :20
i tificat r Lins Md loplagine,

The foregoing or pial: ing certifica ae : $ “ah cal ene

a “ z iy at R OF BEEOS

SURRY COUNTY. H.C.

  
 
 
  

Is (are) certlfled to be correct.

DENNIS W. “BUD” CAMERON q
REGISTER OF DEEDS Anslstant-Depuly :

 

oo OF

Book 510 Page 625

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 15 of 55
Surry County Inferneb. COPY

Exhibit “A”

Located in Elkin Township, Surry County, North Carolina:

Boundary lines of area proposed to be leased by Vulcan Materials Co. from

Greenwood’s,

5-

Home place of LN. & Mamie Greenwood as shown In survey map
done by J. L. Mackie March 1952, excluding house and other buildings
including 4.335 acre belonging to Mary Aldridge. Book 133 Page 17,
& Book 83 Page 116.

21 lots in Hillcrest development Section 2 Block C. This property
shown in Book 4 Page 164 in Register of Deeds Office.

Following lots shown in Hillerest Development Section 1B Block 8,
Jots 7-58 Inc, #94-145 inc. Block A 1-65 inc. #178, These lats
shown in Book 4 Page 163 Register of Deeds Office.

Track #1 East Park Development Section 2, known as the Garden
area. Book 4 Page 120.

East Park Development Section 1, track 167 & 168. This track
known as Burch Property at one time, and shown in Book 202 Page
91 Register of Deeds Office.

NOTE: The property shown above in #1 is the property presently leased to
Vulcan Materials Co, by I. N. & Mamie Greenwood on January 20, 1960.

NOTE: Any discrepancy in the Identification of the Premises described in
this Exhibit "A" and on the map attached as Exhibit "A-1" shall be resolved in

& favor of the Exhibit which shows the greatest amount of real property being
leased as the Premises.

W#9031

Book 510 Page 626

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 16 of 55
Surry County Internet Copy

     

 

 

 

  
  

Sj
o 2 We
PR 2 23 a
ar. 2 airy a
:

yl LWA

i wctglgtes
. et a
. Tee a : 9
- Dyn. %
Oe
“Er =
< ‘ 5
,
H nA
te pe
=
fee nF
au
4

 

“ exbdbte "A

 

wf {
3 ——
aby UE
~i0
Tad ow
o. :
Bo
aoe “|
my od
4
oy

Book 510 Page 627

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 17 of 55
Serre ee ren

Weds H. Greanweod
Mr 26253 S, Brentwedd Br.
Sun Lakes, AZ 88248

brbt..g 95 -A) LPT.

NORTH CAROLINA ABo- -
SURRY COUNTY
LEASE
THIS LEASE made and entered into this 1st day of Reptenber, 1991} by and
between WADE H. GREENWOOD and wife, MARGARET XK. G: OOD,

ANDY W. GREENWOOD and wife, DOROTHY GREENWOOD, and MARY GQ.
ALDRIDGE and husband, EUGENE ALDRIDGE; hereinafter sometimes called "Owners,"
and VULCAN MATERIALS COMPANY, « corporation organized and existing under the
jaws of the State of New Jersey, with its Mideast Division offices located in Winston-

Salem, North Carolina, hereinafter sometimes called "Lessee." .

WITNESSETH:°

WHEREAS, the Owners own a certain tract or tracts of real property (the
Premises) more particularly described in Exhibit "A" and’ on the map identified as Exhibit
“A>1" attached hereto and made a part hereof by reference; dnd

WHEREAS, Lessee desires to lease said Premises for the purpose and with .
the right to mine, strip mine, quarty, recover, and remove therefrom stone, rock, sail,
gravel, minerals and any other construction material found therein or thereon.

NOW, THEREFORE, for and in consideration of the:sum of Ten Dollars
($10.00) paid to Owners by Lessee, the receipt and sufficiency of which is hereby
acknowledged, and for other good arid valuable considerations, including ‘the covenants and
conditions set forth below, the parties agree as follows: . ,

1. Qumers hereby lease and let to Lessee aud said Lessee does hereby
accept as Tenant of Owners the Premises previously described herein for a term of ten (10)
years, commencing on September 1, 1991 and ending on August 31, 2001. Owners also

prior to the end of the then current term, provides Owners with written notice that Lessee
will not renew for any additional terms.

W#0031

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 18 of 55
ds For each "Lease Year", during the term of this Lease, or any
extension thereof:

(a} Lessco shall pay to the Owners ¢ Minimum Annual Royalty of Thirty
Thoiisand Dollars ($30,000.00) (the “Minimum Annual Royalty’).

(b) ° For cach Lease Year beginning as of the commencement of the Lease
term, the Lessee shall pay additional royalty at the rate of Seventeen and One-Half
Cents (1%4¢) per ton (2,000 pounds) of atone, rock, gravel, minerals, and other
construction materials (hereinafter collectively “stonc"), quarried, sold and removed
from the Premises (hereinafter "Earned Royalty"). Earned Royalty shall be paid
only to the extent that such Earned Royalty plus Processing Royalty (hereinafter
defined) exceeds prepaid-Minimum Annual Royalty. During such time, and from
time to time during any Lease Year that the Earned Royalty plus Processing
Royalty hss equaled the Minimum Annual Royalty, Lesxee shall make monthly
payments to Owners for the amounts of Earned Royalty in excess of the prepaid
Minimum Annuel Royalty. These payments shall be made in the month following
the sale and removal of the stone. Notwithstanding the above, any portion of
Minimum Annual Royalty not previously offset by Earned Royalty may be carried
forward and offset against all future Earned Royaltics. ,

(c) Lessee shall pay Owners 2 processing royalty of Ten Cents (10¢) per
‘ton (2,000 pounds) of stone quarried on adjoining lands, but processed, stored, or
passed through the Premises (hereinafter the "Processing Royalty”); provided,

Processing Royalty have exceeded the Minimum Annual Royalty of Thirty Thous
Dollars ($30,000.00) in one Lease Year. Leases shail then pay Processing Royalty
on a monthly basis to Lessor on the amount 30 computed which exceeds Thirty
Thousatid Dollars ($30,000.00), until the end of that Lease Year. Notwithstanding
the above, any portion of Minimum Annual Royalty not previously offset by
Processing Royalty may be carried forward and‘ offset against all future Processing -
Royalties.

(d) For each Lease Year, Leasce shall compute and determine an amount
equal to three and one-half percent (3 12%) of the average net selling price (FOB
the quarry) per ton (2,000 pounds) on stone which is quarried, sold and removed
from the Premises (hereinafter the "Percentage Royalty”), The term "average net
selling price” shall be construed and defined to mean the average payment received
by Lessee, FOB trucks, calculated an per ton-basis alter giving effect 0 any
discounts and excluding therefrom sales and vse taxes, hauling costs (whether
performed by Lessee of third parties) and other normal charges by third partics

w#9031 -2-

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 19 of 55
vue DAES meet anes ee ee Re

against sales prices. The phrase “and other normal charges by third parties against .
sales prices" shall not be construed to mean any production costs involved in
production of the materials being sold, The Percentage Royalty shall be-paid only
to the extent that it exceeds the prepaid Minimum Annual Royalty in any Lease
Year, plus any amounts owed as Harned Royalty as set .out in Paragraph 2.(b)
above. Within sixty (60) days after the close of each Lease Year, Leasee shall pay
to the Ownera the difference between the amounts previously owed under

cellng mee 2.{a) and 2.(b) and the Percentage Royalty based on the average net
selling price,

(e) Lessee shall keep accurate and ‘complete records pertaining ta all
matters set out in Paragraphs 2.(b) ond 2.(¢). The Qwners or their agents shall, at
reasonable times, have access to Lessee’s records of production and sales from the
Premises and the right to inspect and copy such records, with respect to the
materials mined, processed and shipped from said Premises, including copies of the
weight tickets coveting cach shipment of taterials shipped from or processed on said
Premises. Any statement ‘of Lessee with respect to quantities shipped from said
Premises by Lessee, furnished as hereinabove provided, shall be deemed to be
correct poless written objection with teapect thereto has been delivered to Lesce
within one (1) year after such statement is so furnished.. Owners shalt keep all
financial information received from Lesses confidential.

. ©. The payment of royaltics in the aticont and manner hereinabove set
forth shall constitute payment in full for all stone quarsied, mined, processed,
shipped or sold from the Premises and shall constitute payment in full for Lessee’s .
use of the Premises, for any purpose whatsoever, whether or not Lessee has -
conducted any quarrying or other operations on the-Premises during the period for
which the payment bas been made.

(g) If Lessee assigns the Lease to another patty, Lessee shall remain
liable for the performance of the Lease and payment of royalties,

(h) Lessee shall maintain records covering the operation of the quatry and
' the Owners shall have the right, at reasonable times, within the next succeeding
Lease Year, to examine these records and have the records audited by personnel
chosen by Quwners. If Owner's audit of Lessee’s records prove that Lessee has
understated lease payments for a Lease Year, Lessee shall pay the additional
amount within thirty (30) days after the results of the audit, unless Lessee disagrees
with Owners’ audit report, in which case, Lessee and Owner agree to employ a
mutually agrecable auditor, at Leasee’s expense, to make a final and binding

WH#9031 “3

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 20 of 55
determination of all amounts due Qwmers, Lessee will continue to send to Owners
the monthly report of quarry and sales report that Lessce is now sending to Owners.

(1!) Lessee shall have exclusive possession of the Premises except as to the
possessory uses provided for in this Paragraph 2.(i). Lessce agrees to permit Owners
to continue to lease, operate and/or use the Premises for the following activities: (1)
farming; (2) hot mix plant operation for so long as operated by the present
management of Cari Rose Asphalt Company; and (3) the rental of the singl¢-family
residence now rented by Owners to a third party together with the 4.9-acre tract on

- which said residence is located; provided that such activities do not materially
interfece with Lessee’s ingress and egress to and from the Premises nor otherwise
materially interrupt its operations thereon. Such activities by Owners shall be
limited to those reapective portions of the Premises on which such activities are now

being conducted. If at any time during the term of this Leaso, Lessee, in its solo
judgment, determines that the use of all or any portion of the Premises used for the

' pforesaid activities is needed by Lessee in its operations on the Premises, upon
giving one year’s written notice to Owner, Lessee may require Owner and its
tenants, if applicable, to vacate such portions of the Premises. Subject to the
foregoing provisions of this Paragraph 2.(i), Owners may continue the-tental (aiid
receive the rent therefrom) of the aforesaid single-family residence. Owners agree
that they shall not, during the term of this Lease, operate or allow any other
person, firm, entity or corporation to aperate on the Premises or any other property
now owned or subsequently acquired by the Owners in Surry, Yadkin or Wilkes
Counties, North Carolina, any mining, quarrying ot other business which is identical
with or similar to the type of work or operations permitted under this lease.
Owners. shall not lease the Premises for any hot mix plant other than to the present
ownera of Cart Rose Asphalt Company. Owners may continue the present farming
operations upon the Premises, but shail not expand said operations.

3. Owners hereby expressly grant to the Lessee the following rights
during the term of this Lease: o

(a) The exclusive right to mine, strip mine, quarry, recover, and remove
from the Premises stone, rock, soil, gravel, minerals and any other construction
niaterial found thereon or therein; the right to crush, process, stockpile, self, trade
and market on the Premises any of such materials, whether obtained from the
Premises or elsewhere; the right to use such portions of the Premises aa miay be
reasonably necessary or convenient for the mining, strip mining, quarrying, crushing,
processing, stockpiling, selling, recovering and removing of any of the materials
referred to above and for the installation of equipment, machinery, utilities, tools,

_ vehicles, rigs and plants in connection therewith; and the right to dump: dirt,

W#o0si “hn

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 21 of 55
overburden and other waste materials upon the Premises, but Lessee shall not be
required to backfill mined or querricd property but shall only be required to reclaim
mined or quarried property aa required by applicable law in effect at. the termination
of thia Lease and, upon such termination, to leave the Prentises in compliance with
all applicable laws including, but not limited to, environmental and reclamation laws;
provided, however, that nothing hercin shall obligate Lessee to remove any toxic or *
hazardous waste or substances or redress or improve any environmental or other
condition which existed in or upon the Premises at the commencement of this
Lease; nor shall Lessee bé obligated to remove any such waste.or substances or
redress or improve any such condition which was placed or created by a third party
in or upon a portion of the Premisea over which Lessee, at the time of such
placement or creation, did not have exclusive possession and control.

(b) The right to go in and ont freely from the Premises including the right
to widen and improve existing roads and coristruct mew roads through and over the.
Premises as may be reasonably necessary for the operations of Lessee, and in a
manner designed to mininiize, to the extent practicable, any inconvenience and
damage to Owners resulting from the preparation and wse of open rights-of-way, and
the right to make disposition on the Premises of such spoil as may result from such *
niining, strip tiiting, quartying or other operations, without liability to Owners or
others for damage to the Premisez,

. (c) The right to erect, operate and maintain on the Premizes rock
, rushing plants, bins, bituminous mixing plants, railroad spur tracts, concrete batching
plants, and any other plants, building, fixtures and/or attachments reasonably
hétéssary of convenient to the operations carried on by Lessee or its associated
partics. ,

(d) The right to install, operate and maintain on the Premises ‘power lines,
" telephone lines, poles, guy wires and any other attachments, water and sewer ines,
and other similar installations or utilities reasonably necessary to the operations -
carried on by Lesseo of its associated parties, which installation, operation and
maintenance shall be in a manner designed ag reasonably as practicable to minimize
any inconvenience and damage to Owners.

(e) The right to remove all of any of such plants, buildings, spur tracks, or
other fixtures and attachments crected or placed on the Premises by Lessee or its
associated parties,

W#9031 5.

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 22 of 55
(f) The right to go in and upon the Premises after this Lease has
terminated and remove any of the items mentioned in Subparagraphs (c) and (d)
above, Which have been installed by Lessee, or any stone or other materials which
have been stockpiled upon the Premises; said right to go in and remove any of said
items shall extend for a period of 180 days from the expiration dato of the. Lease.
The title to buildings, structures and equipnient erected or placed upon the Premiscs » ~
by Lessee shall be and remain Lessee’s property and may be removed by it at any
time while this Lease is in force or within 180 days thereafter. Ar the termination
of this Lease by lapse of time or otherwise, all structures erected by Lesece and
permanently affixed to the Premises shall become the property af Owners if not
removed by Lessee within 180 days after termination of this Agreement. If
improvements or personal property remain on the Premises more than 180 days
after termination of this Agreement, Owners have the option of accepting the
improvements or personal property as theie own or requiring Lessee to remove those
improvements or personal property from the Premises at ita sole expense. -
Notwithstanding anything in this Lease to the contrary, Lessee shall pay to Owners,
for the rights herein set out in this Subparagraph 3.(f) the Earned Royalty,
Processing Royalty or Percentage Royalty for stone removed from the Premises
after the expiration date of the Lease. .

(g) ‘Lessee shail have no right or option to renew this Lease for an
additional term if Lessee is in Default (as defined in Paragraph 17 hereunder). If
Lesieéé exercises the option to renew this Lease, then all of the terms sct out in this
Lease shall continue in full force and effect for such renewal period.

4. _ All Lessce’s work on said Premises shall be done in a good and
workmanlike fashion in accordance with usual practices in the State of North Carolina and
in compliance with all applicable laws, ordinances and governmental regulations; provided,
however, that all such work shall be under the ale contol and management of Lessec as
to the time, place and manner of operations.

5. If Lessee discovers that commercially valuable minerals, oil or ores,
other than the constructiim materials described above, exist on the Premises, then it shall
immediately s0 notify the Owners of such discovery. Lessee shall have no duty to recover

‘ or protect such materials on behalf of Owners.

6, Tf, at any time during the term of the Lease, in the reasonable discretion
of Lesses, the stone or other construction material becomes depleted or the removal
thereof becomes impossible of not economically feasible due to market conditions or due to
the scarcity thereof or the nature of the Premises or due to any order or ruling of any
Court or other governmental entity, Lessee may, by giving Notice to Owner, terminate this

wor9031 , vs

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 23 of 55
ttt ae awe ye gy ne ET Rr tee ty ae nang tanta Pama et

Lease. Except for Lessee’s rights under Paragraph 3.(£) hereof, termination of the Lease
shall become effective and the rights, dutics and privileges -of the parties hereunder shall
terminate thirty (30) days from the date of the notice of termination, =~

7. Subject to the provisions of Paragraph 3.(a) of this Lease, Lessee shall --
not be liable for, or on account of, any damage or injury to the Premises and shallbe
under no duty during the term of this Lease or thereafter to restore the Premises to the
state thereof which existed prior to the.effective date of this Lease or to render the
Promises suitable for farming, habitation or any other purpose. Lessee shall be under no
duty during the term of this Lease to commence quarry or mining operations or to recover
or remove stone from the Premises, it being agreed that the payment of Minimum Annual
Rent is made in liew of any such obligation. :

& Lessee agrees to indemnify and hold harmless Owners against all
claims and demands of any kind or nature that may be made sguinst Lessee or against the
Premises for or on account of any debt or expense contracted or incurred by Lessee, at
well as from and against the consequences of any and all negligent or intentional acts or
omissions by Lessee, its agents or servants; provided, however, that Lessee shall have no
such obligation with respect to any claims or demands for or on account of any debe or
expense to the extent contracted‘or incurred by any of the Owners, or any of their agents
or servants, or with respect to any claims, demands, rights of action or losses resulting in
whole or in part from, or a8 consequences of, any negligent or intentional acts or omissions |
of afiy of the Owners or any of their agents or servants. Lessee shall not have any liability
to Owners after complete surrender of the Premises to Owners, provided Lessce has
complied with all existing laws regarding the Premises and with all term of this Lease; and
further provided that Lessce has not been negligent in regard to the condition of the
Premises upon surrender to Owners. Oveners shall defend, indemnify and hold Lessee
harmless from all losses, damages and expenses resulting from any claims, demands or rights
of action that may be asserted at any time against Lessee for damage to property or injury
to or death of any person which occurs on the Premises under the control of Owners or
after the expiration or other termination of this Lease and affer surrender by Leasee to
Owners of possession of the Premises in accordance with the provisions of this Lease.

9. Lessee agrees to comply with all federal and state lawa and
"regulations, now applicable to its operations on the Premises or any aspert thercof,
including Workers’ Compensation, Occupational Safety and Health and Air, Water and
Environmental Quality and Reclamation laws, and Lessee agrees to make all payments,
returns and reports required by such laws,

W#9031 -7-

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 24 of 55
Oo 10, Owners represent and warrant that they are the owners in fee simple of
the Premises, including oif, gas, sand, gravel, stone, clay, shale and ail other mineral rights,
that they have the right to ledse the Premises to Lessce as herein provided and that the

Premises are free and clear of all liena or encumbrances which might adversely affect the -

operation of Lessee thereon and that Qwnera will protect said Premises from all liens or

encumbrances, excopt such as may arise by reason of acts of Lessee, and Lessee agrees
that it will nat permit said Premises.to become subject to any lens or encumbrances by
reason of any act on its part. Owners warrant and shall: defend Lessee’s leasehold interest _
against claims of alf persons and shall keep Lessee in quiet possession of the Premises
duting the term of this Lease. In the event there ix any default in the payment of any
liens, mortgages or other obligations against the Premines, Lessee may, in its sole diserction,
pay the same and credit any payment against any obligations duc Owners under this Lease,

, 11. If Lessee or its associated parties are prevented, after commencing
operations, from operating as described in Paragraph 3 horeof because of the fact that title
to, of the right to the temporary use of all or a part of the Premises is taken under the
exorcise of the power of eminent domain or fire, flood, labor dispute, act of God, ruling of
court, administrative or governmental body or zoning restriction, then Lessee shall be
relieved, during the period it is so prevented from operating, from making payments
hereunder to Owners including Minimum Annual Rent, exccpt for payments due under
Paragraph 2 for stone actually quarried, sold and removed from the Premises, unless the
ruling of court, administrative or governmental body, or zoning restriction shall cxist
because of the failure of or wrongful acts on the part of Lessee. Further, if the Minimum
Annual Rent is reduced as herein allowed, it will be reduced on a percentage basis by
reducing the Minimum Annual Rent by the percentage of the year of non-operation and
the percentage of the property leased that is nonoperational, ,

12. Upon the execution of a release of liability, acceptable to Lessee, duly
authorized representatives of the Owners shell have the right, at reasonable times, to enter
upon the Premises at their awn risk for the purpose of examination and inspection. During
such times as Lessee shall be conducting mining operations on said property, Owner agrees
that its representatives shall inapect that portion of the property being mined only when
accompanied by a representative of Lessee, only in accordance with any safety rules or
restrictions which may be presented by Lessee and only when to do so would not interfere
with Lessee’s operations.

13. Lessee shall furnish and pay for ‘all labor, power, tools, materials and all
other materiais and supplies that may be used by it in the prosecution of work upon said
Premises. :

weo0s1 “5

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 25 of 55
_ 14 Lessee shall pay, before they become delinquent, all taxes, including but:

* not limited to, property and severance taxes assessed and levied upon the Premises and on
. all of Lesses’s equipment, supplies and other tangible personal property located upon tho

Premises and on buildings, structures and improvements erected or placed ty Lessee upon
the Premises. Nothing herein contained shall prevent Lessee from contesting any tax levied
or assessed against Lessee or property of Lessee located on the Premises. Lesees shall
provide Owners on or hefore December 31st of each year during the term of thia Lease or
any extension or renewal thereof, a copy of receipts evidencing payment of any teal
property or severance taxes on the Premises for the preceding calendar year. In the event
the taxes have not been paid by December 31, Owners may, at their option, clect to pay

suid taxes and the sums so paid, including interest and penalties asacssed, if any, shall be

| déemed additional lease royalty due Owner pursuant hereto. Taxes for the first and last

Lease Year shall be prorated on a calendar year basis.

15. Owners agree to completely cooperate with Leasce in its applications for,
and hearings relating to, any zoning or ‘rezoning or other governmental approval or
authority necessary to permit the commercial quarrying activities and related activitica on
the Premizes or on any other property owned or controlled by Lessee. Owners shall
reccive no additional compensation for said cooperation, but all fees and cast associated
with sald applications and hearings including, but not limited to, attorney's fees, shall be
paid by Lessee. For the purposes of this Lease, the term “Rezoning” shall mean zoning or
rezoning to permit the extraction, processing, stockpiling and sale of stone, rock, sand,
gravel and other mincrals and similar quarry operations without requirements or restrictions
unacceptable to Lessee of that portion of the Premises which is not currently zoned in such
a'manner or on any other property owned or controlled by ‘Leasce.

16. If at any time, all or a substantial part of the Premises is taken for any

public or quasi-public use under any statute or by right of eminent domain, by

condemnation, or by private purchase in lien thereof by a body vested with the power of

condemnation or a3 otherwise sct out above by any public body or quasi-public entity and

‘ Voloan elects not to terminate this Lease, or if such taking is not such ad ts materially

interfere with Lessee’s operations on the Premises, then Lessee shall have the right to have
its Minimum Annual Royalty payment reduced by that percentage which the amount of
property taken relates to the total amount of acreage leased under this Lease, Neither
Owners nor Lessee shall have any right or awards made to ‘the other by reason of such
condemnation of taking. ,

wHo03t “>

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 26 of 55
ts 17. Lessee shall be deemed to be in “Default” under this Lease in the event
it fails to make any lease payments as herein required, or fails to comply with any of its
obligations herein set out, and said failure in payment or failure to comply. with the
Lessee’s obligations herein set out continues for thirty (30) days efter Leasce receives

: written notics of such féilure; provided, however, that so long as Lessee complies with
those provisions of Séction 2(h) pertaining to the audit of its records and dispute resclution
with respect to Lease payments, no such Default shall be deemed to exist in the event of a’
good faith error by Lessee in connection with any Lease payments required herein. Owners
_shall have the right to terminate this Leas¢ without further notice in event of Default by

- Lessee.

18. The Lessee for the first one hundred twenty (120) days of the Lease
‘term may purchase a leasehold title insurance policy insuring it against loss on account of
defect, en or encumbrance in title, guaranteeing the area and boundaries and showing
good litle to the Premises including oil, gas, stone, clay, shale and all other mineral rights
to be vested in Owners, free and clear of all deferts, liens and encumbrances, easements,
restrictions, rights of way, roadways, encroachments or other matters of record or other
grarits which may effect the use of the Premises by Lessce. If requested to do so, Owners
shall cooperate with Lessee and assist Lessee in obtaining auch title insurance policy, In
this regard, Lessee shall be permitted, st its discretion, to prepare or caisé té be prepared,
a survey of the Premises. If any deficiency appears of record or by the survey and Owners
are unable to correct the deficiency in a manner satisfactory to Lesses-within a period of
ninety (90) days from the date Lessee gives notice to Owner, Lessce shall have the right to
terntinate this Lease; said termination shall become effective and the rights, duties and
privileges of the parties hereunder shall terminate except for Lessce’s rights under
Paragraph 3.(£) hereof ninety (90) days from and after the date of said notice of
termination. Owners agree to execute 2 recordable Memorandum of Lease setting out the
identities of the parties, a description of the Premises based upon the aforesaid survey, the
term of the Lease and all other material provisions hereof: Lessee understands that
approximately four and nine-tenths (4.9) acres of the Premises were obtained by a Sheriff's
Deed in a tax proceeding. If the tite insurance company makes an exception to fee simple
title by showing this conveyance as a tax deed, this will not permit the cancellation of this
Lease by Lessee. Owners agree to actively defend, at their sole cost and expense, any law
_ suit contesting title to this portion of the Premises.

19, This Leaze is not intended to be and shall not create a partnership or
joint venture relationship between the parties. It is intended that the sole relationship shall
be that of Lessor and Lessee. Lessee shall indemnify and hold Owners harmless from any
claim for real catate commission or findet’s fee, including the cost of defense of such claim,
where such claim arises from the written or oral statement of Lessee or its agents and

w#9031 -10-

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 27 of 55
Cwmers shall so indemnify and hold Lessee hatmless from any such claims which arise from
the written or oral statement of Owners or thelr agents. = ;

20. This Lease represents the complete understanding between the parties
. hereto and supersedes all prior negotiations, representations or agreements, whether writteri
or orel, as to the matters described herein, Upon commencement of this Lease, the
' Quners and Lessee hereby release and forever discharge the other from any obligations or
‘ duties set out in any prior lease between the partics, with the exception of obligations
‘ aceruing prior to the commencement of this Lease or sccruing thereafter but arising out of
facta or circumstances existing poor thereto, This Lease may be amended only by written .
instrument signed by both parties, No requirements, obligations, remedy or provision of
this Lease shall be deemed to have been waived, unless 10 waived expressly in writing, and
any such waiver of any such provision shall not be considered a waiver of any right to
' enforce such provision thereafter.

21. The parties hereto shall incur no liability for failure to perform any of —
their obligations hereunder as a result of an act of God, war, disasters, national
emergencies, acts of any Government or any Court and the time for performance
hereunder shall be extended by the period of the delays caused by the foregoing, unless the
acts of any government or any cout is precipitated by the negligent act or intentional act
of Lessee, Notwithstanding anything sct out in this paragraph to the contrary, the term of
this Lease, or any renewals thereof, if renewed, shall not extend beyond the times set out
in Paragraph 1. so

22, If any provisions to this Lease shall be held'violative of any applicable
law or unenforceable for any reason, the invalidity or unenforcéabllity of any such provision
shall not invalidate or render unforceable any other provision hereof, which shall remain in
full force and effect. This Lease shall he governed, interpreted and construed under the
laws of the State of North Carolina. .

23. The notices required or permitted to be made, furnished or given
hereunder may be given by hand delivery or by depositing the same in the United, States

mail, enclosed in an envelope, registered or certified and with postage prepaid, addressed 25
follows:

w#9031 -11-

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 28 of 55
To Owners: Mrs. Mary G. Aldridge
. 136 James Street
Elkin, NC 28621

To Lessee: Vulcan Materials Company
Attention: President
P.O, Box 4195
Winston-Salem, NC 27115-4195

with a copy to:

General Counsel
Vulcan Materials Company
PB. O. Box 7497

Birmingham, AL 35253

and shall be deemed to have been given or furnished when so deposited or, in the case of

hand delivery, actual delivery. Either party hereto may change such address by written
notice given to the other.

24, All payments required to he made by Lessee ehall bo sent payable to
Mary G. Aldridge, as Agent for Owners, at the above-referenced address.

25. Lessee may not assign this Lease without having first obtained the
consent, in writing, of Owners. However, Owners will not unreasonably withhold such
consent. Lessee may sublease without Owners consent any or all of the Premises for any
of the activities allowed by this Lease. ;

26. (a) Lessee shall have the right at any time duting the term of this
Leese to relovate the existing private rdad which runs generally to the cast and west
(the "Existing Road") to the location marked in red on Exhibit "A-1"; provided,
however, that Lessee shall construct at such new location for the purpose of
providing Owners with access to and from the “wildlife club" owned by Owners which
is located adjacent to and to the west of the Premises, a road in substantially the
same condition as the Existing Road. Lessors agree that the map attached hereto
showing the proposed road is acceptable. Lessee shall not change the location of
the proposed road without the prior consent of Lessor, which consent will not be
unreasonably withheld, Notwithstanding the above, Owners must be afforded
reasonably adequate access to the Wild Life Farm.

w#9031 -12-

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 29 of 55
fees

(b) Lessee may, at any time during the term of this Lease, petition the
appropriate governmental authorities for permission to abandon or relocate a
portion of the existing public road known as S. R. 1142 which rune generally in a
north/south direction and which ia marked in blue on Exhibit "A-1". Owners
covenant and agree to cooperate and assist Lessee in obtaining any permission
necessary for such abandonment or relocation from such authorities.

. 27. This Leane shatl be binding upon and inure to the benefit of the

. respective parties hereto and thelr heirs, executors, administrators, suceessors and assigns,
"Hach atid every covenant, representation, warranty and obligation of Owners arising
pursuant to this Lease shall be the joint and several obligation of cach such Owner.

28. In the event of a default of this Agrcoment by elther party, it is agreed
that the party found to be in default will pay all reasonable costs incurred in enforcing this
Agreement or any dights arising out of this Agreement, including a reasonable attorney's
fee,

29. Qwnera represent and warrant ¢o Lessee as follows:

(a) The Promises and its existing and prior uses comply and have at all
times complied with, and Owners are not in violation of, and have not violated, in
connection with the ownership, use, maintenance or operation of the Premiscs, any
applicable federal, state or Incal statutes, lawe or regulations relating to
environmental matters, including the Comprehensive Environmental Response,
Compensation and Liability Act, the Resource Compensation Recovery Act, the
Ciean Air Act, the Clean Water Act, any “Superfund” or “Superlien" law, the North .
Carolina Oil Pollution and Hazardous Substances Control Act of 1976, or any other
federal, state or local statute, law or regulation relating to or imposing liability or
standards af conduct concerning any petroleum or petroleum byproduct (including
but not limited to, crude oil, dicsel oil, fuel oil, gasoline, lubrication oil, oil refuse,
oil mixed with other waste, oil sludge and all other liquid hydrocarbons, regardless of
specific gravity) natural or synthetic gas products or hazardous substance or material
or dangerous waste, substance or material, pollutant or contaminant.

(b} No toxic or hazardous waste or material has been released into the
environment, or deposited, discharged, placed or disposed of at, on or near the

Premises, nor has the Premises been used at any time by any person as a landfill or
waste disposal site.

(c) There are no monitoring wells or subsurface tanka located on the
Premises.

weo031 +13-

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 30 of 55
.(d) Notwithstanding any representation or warranty set out in this
Paragraph 29 (a), (b) and (c) to the contrary, Owners make no representation or
warranty to Lessee regarding the existence of any of the matters and things set out
in Paragraph 29 (a), (b) or (c) within the boundaries of the property heretofore
leased to and utilized by Lessee under the Lesse dated January 25, 1960, .as
amended.

30. Owners shall indemnify and hold Lessee harmless from and against any
and all ({) Itabilitles, losses, claims, penalties, damages (includirig, but not limited to, lost
profits, consequential damages, interest, penalties, fines and monetary sanctions), and costs
and (jf) attorneys’ and consultants’ fees and expenses, court costs and all other out-of-
pocket expenses incurred ox suffered by Lessee by reason of, resulting from,: or in
connection with, oc afising in any manner whatscever out of the breach of any warranty or
covenant or the inaccuracy of any representation of Owners contained or referred to in
Paragraph 29, ‘ ,

IN WITNESS WHEREOF, each of the Owners have hereto set their hands |
and seal, and Vulcan Materials Company has caused this instrument to he executed in its:
Secretary and its common teal

name by its Preasldenr, attested by its
hereto affixed the day and year hereinabove written.

 

 

 

W#9031 _ lt

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 31 of 55
EUGENE ALDRIDGE

 

LESSEE:
See eies MATERIALS COMPANY,
[Corporates Seal] ah Wailded/ A.
OF he Opralinl

. Comiruction Matacls & coup
ATTEST:

De 2-A earsengy Wa

W#9031 -15-

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 32 of 55
Surry County Internet Copy

é
‘ Vv 4 Book
+ Page
v 0640 0628
STATE OF NORTH CAROLINA +?)
) AMENDMENT TO LEASE
COUNTY OF SURRY ) @

THIS AMENDMENT TO LEASE, made this 21% _ day of January, 1997 by and between
WADE H. GREENWOOD and wife, MARGARET K. GREENWOOD, ANDY W. GREENWOOD
and wife, DOROTHY GREENWOOD, and MARY G, ALDRIDGE and husband, EUGENE .
ALDRIDGE (hereinafier called “Owners"), and VULCAN MATERIALS COMPANY, a
corporation organized and existing under the laws of the State of New Jersey, with its Mideast
_ Division offices lorated in Winston-Salem, North Carolina (hereinafter called “Lessee"); —

WITNESSETH:

WHEREAS, Owners and Lessee entered into that ceriain Lease dated September 1, 1991 (the
“Lense”) for the lease of certain real property (the “Premises”) Jocated in Surry County, North

Carolina; and

WHEREAS, Owners represent to Lessee that they are the fee simple title holders to the
hereinafter described real property that adjoins the Premises; and @s

WHERSAS, the parties hereto desire to amend the Lease to incorporate the hereinafter
described tract of land as @ patt of the Premises as described in the Lease.

NOW, THEREFORE, the parties hereto agree as follows:

1. For and in consideration of the sum of Ten Thousand and No/100 Dollars
($10,000.09) paid to Owners by Lessee, Owners and Lessee do hereby amend the Lease to include
the real property described in Bxbibit “A” attached hereto as a part of the Premises, as that term is
defined in the Lease.

WA0590539,0)

 

Book 640 Page 628

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 33 of 55
surry County Internes, Copy
0640 0629

2. Except for the provisions of this Amendment to Lease, all other terms of the Lease
shell continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the day and

year first above written.

OWNERS:

ry
ee ee
Andy W/ Greenwood

   

 

 

 

SEAL 2 ie 2
Andy W. Greenwood, Actorney-in-Fact ° Dorothy reenwood
for Dorothy Greenwood Ar aes wy, a td Mute bye
uw
: - ~~" (SEAL)
Mary G. Aldridge
. ~Q
N Etlgc rs. . Chto O° Baa)
Eugene Aldridge
“At. Mies a
é ane APE. LESSEE:
wie Si. is .
Oe ab dE VULCAN MATERIALS COMPANY
ib wg Bh Se
“[olborate Seal] By:
Its:
ATTEST:
By: i) nse ntcda
Its: Psst. Stouehren,
wi0590839,01 ~2e

Book 640 Page 629

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 34 of 55
Surry/County Internet Copy

Book Page

0640 0630

STATE orrewamnasn “1 Zana
COUNTY OF 79444 10.219) -

Xe & re: cron Leave, a Notary Public of the County of MARICOPA
State of certify that WADE H. GREENWOOD and wik, RGARET K,

GREENWOOD, personally appeared before me this day and acknowledged the execution of the

   

 

 

 

 

 

foregoing instrument. .
WITNESS my hand and official stamp/seal, this the = day of ED.» 1997,
at | OS
0 ‘
My Commission Expires:
6 Mas. 27, 1029
[Notavial Seal/Stamp] 7 Sorn ree?
STATE OF NORTH CAROLINA

COUNTY OF Zorsusy te

I, ’ “ -~" @ Notary Public of the County of ie
State of North Carolina, ‘Ge thet ANDY W. GREENWOOD and wife,

DOROTHY GREENWOOD, personally appeated before me this day and acknowledged the
execution of the foregoing instrument.

WITNESS my hand and official stamp/seal, this the Z May of,

 
 

 

()

Book 640 Page 630

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 35 of 55
Surry County Ipfernet Copy —

0640 0631

STATE OF NORTH CAROLINA
COUNTY OF _Fersys tt

I, a Notary Public in and for the County and State aforesatd, certify that ANDY
WHITAKER GREENWOOD, Atiorney-in-Fact for DOROTHY N. GREENWOOD, wile of Andy
Whitaker Greenwood, personally appeared before me this day, and belng by me duly sword, says
that he executed the foregoing instrument for and in behalf of Dorothy N, Greenwood, and that
his authority to execute and acknowledge said instrument is contained in on Instrument duly
executed, acknowledged and recorded in the Office of the Register of Deeds of Surry County,
North Carolina, in Book 637, at Pape 438, and that this instrament was executed under and by
& vittue of the authority given by sald Instrument granting him Power of Attorney; that the sald

Andy Whitaker Greenwood acknowledged the due execution of the foregoing instrument for the
purposes therein expressed for and in behalf of the said Dorothy N. Greenwood, -

 

 

WITNESS tiny hand and notarial stamp/seal, this the 24 day of Fsbrvnes » 1997.
4
Notary Public
My Commission Expires:
[Stamp/Seal}
eR ee eee a este Rr ie sh haat eh oh ke Sh eae eae %

 

 

 

STATE OF NORTH CAROLINA
COUNTY OF _fecsy 4-4

1, Richowed AVel wees 4 Notary Public of the County and State aforesaid,
certify that ANDY W. GREENWOOD, also known as Andy Whitaker Greenwood, husband of
Dorothy N, Greenwood, personally appeared before me this day and acknowledged: the due
execution of the foregoing instrument. ‘

& WITNESS my hand and notarial stamp/seal, this Uh 24 day of Febru 5 1997.
WIA
Notary Public .

My Commission Expires:
[Stamp/Seal]

 

‘WeTGNIIII,OF

whe a AE Book 640 Page 631

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 36 of 55
Surry County Internet Copy

0640 0632

STATE OF NORTH CAROLINA
COUNTY OF __ SURRY

I, avis A. Auburn , & Notary Public of the County of ery
State of North Carolina, certify that MARY G. ALDRIDGE and husband, EUGENE ALDRIDGE,
personally appeared before me this day and acknowledged the execution of the foregoing
instrument,

WITNESS my Sand and official stamp/seal, this thet 2t4 day of @2™ 487 1997,

. Ha
Notary Public

My Commission Expires:
ganas :
oe np nthe

qblictittat Seql/Stamp if

“ha?
ear 4 fas a :

 

STATE OF NORTH CAROLINA

COUNTY OF yAbaza

l, SERESA PERLE > a Notary) Public of the County of
State of North Carolina, certify that 4, 4. Gaaaage, Fe, personally came before me this
day and acknowledged that he/she ls Ago 7, Secretary of VULCAN MATERIALS
COMPANY, Mideast Division, a New Jersey corporation, and that by authority duly given and as
the act of the corporation, the foregoing instrument was signed in ita name by Its p1.__ President,
sealed with its corporate seal and attested by him/her as its Ayg7 Secretary,

WITNESS my hand and official stamp/eeal, this the 2 st day of Jufunacg , 1997.

Notary Public
My Commission Expires:
Oe 1.30, 9001
ae. '
howriat Soqlt Stamp]
i whlisnioi f “4
a. { f rs
ee
wer By
i,
bd
Book 640 Page 632

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 37 of 55
Surry County Internet CQpy
0640 063

Tract No. 169, consisting of 4.68 acres, and Tract No. 170, consisting of 5.3 acres
of Section 1 of the Bast Park Development, surveyed by J. L. Mackia, October, 1954, as per plat
recorded in Plat Book 4 at Page 119 in the Office of the Register of Deeds of Surry County, North .
Catolina, to which plat reference is hereby made for a more particular description.

Sed Deed recorded in Deed Book 195 at Page 22, and belng the Fifth Tract of that
Deed recorded in Book 327 at Page 467 in the Office of the Register of Deeds of Surry County,
ae North Carolina.

ORRY aUrY fe
21/97 11:24 aw
oi W. BUD CAMBRON ”

Regiater Of heeds

   

DENNIS W, "BUD" CAMERON
REGISTER OF DEEDS

“0 ee Book 640 Page 633

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 38 of 55
ee emt neat A Yanks 26.

Surry County Internet Copy

UH AAU
88174

Doe Not 5
Recorded: 07/08/2000 at 03:27:24 PH
Fee Ant! $47.00 Page 1 of iz

Surry County North Carolina
carodyn M, Gomer Reg of Deeds

1295%622—-633

STATE OF NORTH CAROLINA
COUNTY OF SURRY

MEMORANDUM OF LEASE AMENDMENT

THIS MEMORANDUM OF LEASE AMENDMENT (the “Amendment”) is made
and entered into this &@_ day of Za , 2007, by and between MARY G.
ALDRIDGE, widow; ROSEMARY G. PULLIAM, successor in interest to Andy W.
Greenwood, deceased, in accordance with the Last Will and Testament of Andy W.
Greenwood; NED GREENWOOD, and JUDY G. TUPPER, successors in interest to
WADE H. GREENWOOD and wife, MARGARET K. GREENWOOD by deed, and
as Trustees of the Greenwood Family Trust (“Owners”), and WULCAN
CONSTRUCTION MATERIALS, LP, a Delaware limited partnership, as successor in
interest to Vulcan Materials Company by Assignment of Lease effective December 31,
1999, recorded in Record Book 774, Page 0456, Surry County, North Carolina (“Lessee”).

WITNESSETH:

Owners and Lessee (or their predecessors in interest) have previously entered into
that certain Lease dated September 1, 1991 (the “Lease”) as evidenced by Memorandum of
Lease recorded at Book $10, Page 0622 in the office of the Register of Deeds of Surry
County, North Carolina, and subsequently amended by Amendment to Lease dated January
21, 1997 recorded in Book 0640, Page 0628 in the office of the Register of Deeds of Sutty
County, North Carolina (the “First Amendment”).

The parties have entered into Amendment No. 2 to Lease, effective January 27, 2003
(“Amendment No, 2”), to remove from the Lease that portion of property being a part of the
property sold by Owners to Vulcan Lands, Inc. on January 27, 2003 by deed recorded at
Book 917, Page 304 in the office of the Register of Deeds of Surry County, North Carolina,
and to make other changes in the Lease related to such removal. Revised Exhibit A and
Revised Exhibit A-] are attached hereto to reflect the revised leased Premises.

It is understeod that the Lease as amended by the First Amendment and Amendment
No. 2 constitutes the complete agreement of lease between the Owners and Lessee and the
same is hereby incorporated in its entirety by reference.

To facilitate execution, this Amendment may be executed in as many counterparts as
may be convenient. It shall not be necessary that the signature in behalf of each party hereto
appear on each counterpart. All counterparts hereof shall collectively constitute a single

agreement.
ne’
x

i

PLAINTIFF’
EXHIBIT

Book 1295 Page 622

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 39 of 55

 
 

Surry County Intepme@s Keepy poc#ses174
r

Revised Exhibit “A”
Amendment No. 2 to Lease

Located in Elkin Township, Surry County, North Carolina:

Boundary lines of area to be Jeased by Vulcan Construction Materials, LP from
Greenwoods (Owners):

1. Home place of I. N. & Mamie Greenwood as shown in survey map done
by J. L. Mackie, March 1952, excluding house and other buildings
including 4:335 acres belonging to Mary Aldridge. Book 133 Page 17, &
Book 83 Page 116.

2. 21 Jots in Hillcrest development Section 2 Block C. This property shown
in Book 4 Page 164 in Register of Deeds Office.

3. Following lots shown in Hillcrest Development Section 1B Block B, lots
7-58 Inc., 494-145 inc. Block A 1-65 inc. #178. These lots shown in
Book 4 Page 163 Register of Deeds Office.

4, Tract No. 169, consisting of 4.68 acres, and Tract No. 170, consisting of
5.3 acres of Section 1 of the East Park Development, surveyed by J. L.
Mackie, October, 1954, as per plat recorded in Plat Book 4 at Page 119 in
the Office of the Register of Deeds of Surry County, North Carolina, to
which plat reference is hereby made for a more particular description.

See Deed recorded in Deed Book 195 at Page 22, and being the Fifth Tract
of that Deed recorded in Book 327 at Page 467 in the Office of the
Register of Deeds of Surry County, North Carolina.

LESS AND EXCEPT that tract or parcel of land containing 4.877 acres,
more or Jess, and being a portion of Section “1” of East Park Development
as shown in Plat Book 4, page 119, SCR. BEGINNING at an existing iron
pipe in the centerline of Clubhouse Drive, common comer with the
property now or formerly owned by D. E. and L. H. Rose described in
Deed Book 646, page 885, SCR, said point being the following courses
and distances from a point in the centerline of S. R. #1142 as measured
along the centerline of Clubhouse Drive: South 57 degrees 12 minutes 16
seconds West 52.46 feet; South 71 degrees 44 minutes 57 seconds West
51.88 feet; south 86 degrees 55 minutes 43 seconds West 42.89 feet; runs
thence South 01 degrees 48 minutes 40 seconds West 19,07 feet to an
existing pipe; South 01 degree 21 minutes 00 seconds West 302.42 feet to

Book 1295 Page 623

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 40 of 55
Sea Ma ete ete cer a er ete a npr natal Sh

 

Surry County Intepapds heeBY poc#ses174

an existing pipe; thence North 78 degrees 47 minutes 47 seconds East
244.67 feet to an existing iron pipe, the Northwest comer of Vulcan
Lands, Inc. tract (DB 632, page 10); thence North 79 degrees 18 minutes
40 seconds East crossing over 8, R. #1142 a distance of 197.61 feet to an
existing iron pipe; thence North 78 degrees 44 minutes 12 seconds East
199.62 feet to an existing iron pipe; thence North 10 degrees 25 minutes
19 seconds West 40 feet to an existing iran pipe; thence North 21 degrees
26 minutes 09 seconds West 382.27 feet to a point in the centerline of the
abandoned portion of Clubhouse Drive; thence with the abandoned portion
_of Clubhouse Drive the following three (3) courses and distances: South
89 degrees 36 minutes 00 seconds West 26.45 feet; South 70 degrees 31
minutes 37 seconds West 177.81 feet; South 58 degrees 0) minutes 29
seconds West 170.96 feet to a point in the centerline of S. R. #1142;
thence with the centerline of Clubhouse Drive the following three (3)
courses and distances: South,57 degrees 12 minutes 16 seconds West
52.46 feet; South 71 degrees 44 minutes 57 seconds West 51.88 feet;
South 86 degrees 55 minutes 43 seconds West 42.89 feet to the point and

place of beginning.

For further reference see: unrecorded survey performed by Douglas M.
Helms, L-3087 and dated November 27, 2002.

See Deed dated January 27, 2003 recorded in Deed Book 917 at Pages
304-310 in the Office of the Register of Deeds of Surry County, North
Carolina.

NOTE:The property shown above in #1 is the property presently leased to Vulcan
Materials Co. by I. N. & Mamie Greenwood on January 20, 1960.

NOTE: Any discrepancy in the identification of the Premises described in this
Exhibit “A” and on the map attached as Exhibit “A-1” shall be resolved in favor

of the Exhibit which shows the greatest amount of real property being leased as
the Premises.

Book 1295 Page 624

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 41 of 55
74

H

 

 

 

 

 

 

 

 

 

4

Book 1295 Page 625

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 42 of 55
a ate

A foes we det cheat abides Ana bea beanies oh A eR “La abbnds

 

 

Surry County Intepeeds seeBy poc#s6817

In

IN WITNESS WHEREOF, the parties hereto have set their hands or caused this
Amendment to be executed by their duly authorized officers, as of the date set forth above.

 

 

 

 

OWNERS:

Mary G. idge

Date: Lotrfea/K. RDO]
Greenwood Family Trust

By:

Ned Greenwood, Trustee

Date:

By:

Judy G. Tupper, Trustee

Date:

 

 

Rosemary G, Pulliam
Date:

 

LESSEE:
VULCAN CONSTRUCTION MATERIALS, LP

By Its General Partner,
‘Vulcan Materials Company, Mideast Division

mn ohm, Konbh
Presper

Its:

 

[ACKNOWLEDGMENTS ON FOLLOWING PAGE]

Book 1295 Page 626

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 43 of 55
ne nate

Surry County Intepagds Seeb7 poc#ses174

(o i

STATE OF NORTH CAROLINA )
COUNTY OF We LES )
1, a Notary Public of said County and State, certify that nOkY é.
personally came before me this day and acknowledged the due execution of
the foregoing instrument.
WITNESS my hand and official seal this/? day of zpser-, 2007.

     

 

i
i
+

My Commission Expires: 20 /p0fa2

 

yan neta be ZO

STATE OF NORTH CAROLINA )
COUNTY OF Fopsipth adhin )

cite meee apne at pete Ue nc

This 245 day of Novem por , 2007, personally came before me

_ Di Aro Aiwel or. , who, being by me duly swom, says that he is
President of Vulcan Materials Company, the corporate general partner

of Vulcan Construction Materials, LP, a Delaware limited partnership, and that the seal
affixed to the foregoing instrument in writing is the corporate seal of said limited partnership
and that said writing was signed and sealed by him on behalf of said limited partnership by
: its authority duly given. And the said_“> Grou Airtel <Jc-_ acknowledged the said
. writing to be the act and deed of said limited partnership.

Hoon 4 hog
Notary Public’

mentees nts

 

My Commission Expires: 3-ai-l
KATRINA K. LONG
Notasy Public, North Carolina
County of Yadkin

My Commission Expires March 21, 2011

 

 

 

ce ge ret SAN an Lert tetoet a mim heme canta etnies ty rawiener & ene eS me

Book 1295 Page 627

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 44 of 55
 

ee

eevee ute en ainsi eine nmetnbie @ sterd Witae

Surry County Intepnpes saepay DOc#568174,

IN WITNESS WHEREOF, the parties hereto have set their hands or caused this
Amendment to be executed by their duly authorized officers, as of the date set forth above.

OWNERS:

 

Mary G. Aldridge
Date:___—

cee F = Trust
y:
Seca

t

By:
Judy G. Tupper, Trustee
Date:

 

 

 

Rosemary G. Pulliam
Date:

 

LESSEE:
VULCAN CONSTRUCTION MATERIALS, LP

By Its General Partner,
Vulcan Materials Company, Mideast Division

By:

 

Its:

 

[ACKNOWLEDGMENTS ON FOLLOWING PAGE]

Book 1295 Page 628

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 45 of 55
 

Surry County Integ@pds serBy DOC#SES17¢

ACKNOWLEDGMENTS

STATE OF UTAH }
COUNTY OF SALT LAKE )

I, a Notary of said County and State, certify that Ned Greenwood personally came
before me this day and acknowledged the due execution of the foregoing instrument.

WITNESS my hand and official seal this S5Utay of Ortaher_, 2007.

My Commission Expires: Qua 5, 20) }

Y PUBLIC
os, MAL N LEIKER
re 180 E, 100 Go., PO Box 45360
3} Sait Lake City, UT 84145-cag0
hes My Commission Expires
? dune §, 2011
STATE OF UTAH

Not: ublic

 

  
 
 
 

 

 

 

ePataeeae

 

tet

Book 1295 Page 629

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 46 of 55
Surry County Integneds Sei poc#ses174)

IN WITNESS WHEREOF, the parties hereto have set their hands or caused. this
Amendment to be executed by their duly authorized officers, as of the date set forth above.

OWNERS:

 

Mary G. Aldridge
Date:

Greenwood Family Trust

 

 

By:
Ned Greenwood, Trustee
Date:

 

 

 

 

 

LESSEE:
VULCAN CONSTRUCTION MATERIALS, LP

By its General Pariner,
‘Vulcan Materials Company, Mideast Division

By:

 

Its:

 

 

[ACKNOWLEDGMENTS ON FOLLOWING PAGE]

auld ae ante eR oe

a eee eoeetane,

Book 1295 Page 630

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 47 of 55
 

. poses

Surry County Integp@és apy poc#ses174

ACKNOWLEDGMENTS |
STATE on ltt een )
COUNTY OF _ Kev) )

the foregoing instrument,

    

I, a Notary Public of said County and State, certify that body 4 . Tupper
personally came before me this day and acknowledged execution of

 

STATE OF NORTH CAROLINA )
COUNTY OF )

I, a Notary Public of said County and State, certify that
personally came before me this day and acknowledged the due execution of

 

ot ‘the foregoing instrument.
WITNESS my hand and official seal this___day of 2007.
Notary Public
My Commission Expires:
STATE OF NORTH CAROLINA )
COUNTY OF )

1, a Notary Public of said County and State, certify that
personally came before me this day and acknowledged the due execution of
the foregoing instrument.

WITNESS my hand and official seal this__ day of, 2007.

 

 

Notary Public
My Commission Expires:

 

Book 1295 Page 631

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 48 of 55
Surry County Intepagss seaes7 poc#ses174
(\

IN WITNESS WHEREOF, the parties hereto have set their hands or caused this
Amendment to be executed by their duly authorized officers, as of the date set forth above.

OWNERS:

 

Mary G. Aldridge
Date:

Greenwood Family Trust

By:
Ned Greenwood, Trustee
Date:

 

 

By:
pudy G. Tupper, Trustee

Rec ulin

Rosema

Date:_! Se Bulle

 

 

LESSEE:
VULCAN CONSTRUCTION MATERIALS, LP

By Its General Partner,
Vulcan Materials Company, Mideast Division

By:
Tts:

 

 

[ACKNOWLEDGMENTS ON FOLLOWING PAGE]

 

Book 1295 Page 632

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 49 of 55
 

We dee metas Date en te wrens

ee ne ee, Serta ee

alee te

et ew

 

‘Surry County Intesm@ds KeQBY Doc#SEs174
ta

ACKNOWLEDGMENTS

STATE OF NORTH CAROLINA )
COUNTY OF Fors, pth }

I, a Notary Public of said County and State, certify that Beseraany (. HiLuam
personally came before me this day and acknowledged the due execution of
the foregoing instrument.
WITNESS my hand and official seal this| day of

 
 

My Commission Expires: 11-22-2012.

STATE OF NORTH CAROLINA ) 0. @
COUNTY OF ) i) Var £3

I, a Notary Public of said County and State, certify that
personally came before me this day and acknowledged the due execution of

 

 

. “the foregoing instrument.
WITNESS my hand and official seal this__ day of 2007,
Notary Public

My Commission Expires:

STATE OF NORTH CAROLINA )
COUNTY OF )

I, a Notary Public of said County and State, certify that
personally came before me this day and acknowledged the due execution of
the foregoing instrument.

WITNESS my hand and official seal this__day of 2007.

 

 

Notary Public
My Commission Expires: _

Book 1295 Page 633

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 50 of 55
STATE OF NORTH CAROLINA ) -
COUNTY OF SURRY )

AMENDMENT NO. 2 TO LEASE

THIS AMENDMENT NO. 2 (the “Amendment”) is made and entered into this
day of ‘2007, by and between MARY G, ALDRIDGE, widow;
ROSEMARY G, PULLIAM, successor im imterest to Audy W. Greenwood,
deceased, in accordance with the Last Will and Testament of Andy W. Greenwood:
NED GREENWOOD, and JUDY G. TUPPER, successors im interest to WADE H,
GREENWOOD and wife, MARGARET K. GREENWOOD by deed, and as
Trustees of the Greenwood Family ‘Trust (“Owners”), and VULCAN
CONSTRUCTION MATERIALS, LP, a Delaware limited partnership, as successor in
interest to Vulcan Materials Company by Assignment of Lease effective December 31,
1999, recorded in Record Book 774, Page 0456, Surry County, North Carolina
(“Lessee”).

 

WHEREAS, Owners (or their predecessors in interest) and Lessee (or its
“predecessor in interest, Vulcan Materials Company) have previously entered into that
cetiain Lease dated September 1, 1991, recorded in Record Book 510, Pages 622-627,
Surry County, North Carolina, which Lease was subsequently amended January 21,1997
(collectively, the “Lezse”), and

WHEREAS, the parties hereto desire to amend the Lease to the extent set forth
herein;

NOW, THEREFORE, in consideration of the foregoing premises, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as follows:

I The Premises leased hereunder is hereby amended effective January 27,
2003 to remove that portion consisting of approximately 14.15 acres sold by Owners to
Vulcan Lands, Inc. on January 27, 2003 (“Sold Property”) described as:

(a) Track # 1 Hast Park Development Section 2, known as the Garden
area. Plat Book 4, Page 120. This track was identified as area 4 on
Exhibit A to the September 1, 1991 Lease, and is included in Tract
“A” of the Sold Property.

(b) Hast Park Development Section 1, track 167 & 168. This track known
as Burch Property at one time, and shown in Book 202, Page 91
Register of Deeds Office. This track was identified as area 5 on
Exhibit A to the September 1, 1991 Lease, and is included in Tract
“A” of the Sold Property.

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 51 of 55
The Premises remaining under lease from Owners to Lessee is as more particularly
described in Revised Exhibit “A” and on the map identified as Revised Exhibit “A-1”
attached hereto and incorporated herein by reference.

2. Effective January 27, 2003, Paragraph 2.(c) of the Lease is delisted and
replaced as follows to clarify that the Sold Property, no longer a portion of the leased
Premises, will be part of the adjoining lands for which the Processing Royalty of Ten
Cents ($.10) per ton will apply to stone quarried from the property, and that stone
quarried on the Sold Property after the date of sale to Vulcan Lands, Inc. will not be
eligible for Earmed Royalty:

2.(c) Lessee shall pay Owners a processing royalty of Ten Cents ($.10)
per ton (2,000 pounds) of stone quarried on adjoining lands, including any land sold by
Overs to Lessee or an affiliate of Lessee, but processed, stored, or passed through the
Premises (hereinafter the “Processing Royalty”); provided, however, that no Processing
Royalty shall be paid until the aggregate amount of accumulated Earned Royalty and
Processing Royalty has exceeded the Minimum Annual Royalty of Thirty Thousand
Dollars ($30,000.00) in one (1) Lease Year. Thereafter, Lessee shall pay Processing
Royalty on a monthly basis to Owners on the amount so computed which when added to
adcumulatéd Eatned Royalty exceeds Thirty Thousand Dollars ($30,000.00), until the
end of that Lease Year. Notwithstanding the above, any portion of Minimum Annual
Royalty not previously offset by the sum of Processing Royalty and Harned Royalty may
be carried forward and offset against the sum of all future Processing Royalties and
Bamed Royalties. .

 

3. The following revisions are made effective January 1, 2007, to change the
basis for calculation of Earned Royalty.

@) Paragraph 2.(b) of the Lease is revised and replaced in its entirety
as follows:

2.6) Beginning January 1, 2007 arid for each subsequent Lease Year
béginning as of the anniversary date of the Lease term, the Lessee shall pay additional
rayalty at the rate of three and one-half percent (3 14%) of the average net selling price
(FOB the quarry) per ton (2,000 pounds) of stone, rock, gravel, minerals, and other
construction materials (hereinafter collectively “stone”), quarried, sold and removed from
the Premises (hereinafter “Earned Royalty”). The term “average net selling price” shall
be construed and defined to mean the average payment received by Lessee, FOB trucks,
calculated on a per ton basis after giving effect to any discounts and excluding therefrom
sales and use taxes, hauling costs (whether performed by Lessee or third parties) and
other normal charges by third parties against sales prices. Tho phrase “and other normal
charges by third parties against sales prices” shall not be construed to mean any
production costs involved in production of the materials being sold, Earned Royalty shall
be paid only to the extent that the sum of such Earned Royalty plus Processing Royalty
(hereinafter defined) exceeds prepaid Minimum Annual Royalty. During such time, and
from time to time during any Lease Year that the sum of Hamed Royalty plus Processing

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 52 of 55
Royalty has equaled the Minimum Annual Royalty, Lessee shall make monthly payments
to Owners for the amounts of Hamed Royalty which when added to accumulated
Processing Royalties is in excess of the prepaid Minimum Annual Royalty. These
payments shall be made in the month following the sale and removal of the stone,
Notwithstanding the above, ‘any portion of Minimum Annual Royalty not previously
offset by Earned Royalty and Processing Royalty may be carried forward and offset
‘against the sum of all fisture Earned Royalties and Processing Royalties.

(ii) | Paragraph 2.(d) is hereby deleted in its entirety.

Except for the provisions of this Amendment No. 2, all other provisions of the
Lease shall remain in fill force and effect. :

IN WITNESS WHEREOF, the, parties hereto have caused this Agreement to be
executed and delivered for and in their names by their duly authorized officers, all as of
the day and year first ebove written.

 
 

By: 4,

Red Gripe weler

 

 

 

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 53 of 55

Fest Set ter
LESSEE:

VULCAN CONSTRUCTION
MATERIALS, LP

By its General Patiner

Vulcan Materials Company
Mideast Division

By:

 

Name:

 

Title:

 

, ACKNOWLEDGMENTS

STATE OF Ni ¢ OLINA )
COUNTY OF td VRES )

 

s eoS80boQ,
Fee ;
sas Re oresoing instrument.
F fF QOTARY
2} Bypiie J ITNESS my hand and offical sel this Any pc Juue 2007.
“eg S COUN: . Notary Public
“Beosagqnans™™

STATE OF NORTH CAROLINA )
COUNTY OF _| iy )

BO foowretove, 4
e the forégoing instrument.

{ Grrmness my hand and oficial sel shibet ay lowe. 2007.

“ARS COONS Notary Public
“eae tgaaay sii
My Commission Expires: 4 3h | OT

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 54 of 55

ssmemitsts,,, Ta Notary Public of sald County and State, citify a Rosemsay_ GR \\
Sth Man, personally came before me this day and acknowledged the due exccution of

SOR KR “ay, J, a Notary Public of said County and State, certify that Y\ Agu ( A Iderdae
Fhe,” personally came before me this day and acknowledged the due nm of

~

jar

se}

* Og 73
     

STATE OF NGRETCARGERY
COUNTYOF ern )

I, a Notary Public of said County and State, certify tat ud G. hn a *
personally came before me this day and acknowledged the due exeoution of
the foregoing instrument.

WITNESS my hand and official seal this day of UN,

  
 
 
     

  
 

CINDY O. BOUDAEAUH =f
COMM. #1696357
Notary Public - Califariia
Kem
‘Ady Comm. Expes Or. 28, 2006 /

  
  

 
 

  
 

 

STATE OF NORTE CARGLINA )
COUNTY OF _ [NEI )

I, a Notary Public of said County and State, certify that Nek, IcenN LiKe
personally came before me this day and acknowledged the due execution of
the foregoing instrument.

WITNESS my hand and official seal this way of COUN) ‘ nf

C 7
‘ A) Notary :
My Commission Expires: { { )- 29-2010 ‘

Ch heeds ih
STATE OF It
COUNTY OF

day of __c SUD © , 2007, personally came before me

Cs who, being by me duly sworn, says that he is
of Vulcan Materials Company, the corporate general partner
‘of Vulcan Construction Materials, LP, a Delaware limited partnership, and that the seal
affixed to the foregoing instrument in writing is the corporate seal of said limited partnership

and that said writing was signed and sealed by him on behalf of said limited parmership by

its authority duly given. And the said acknowledged jhe said

 
       

 
 

 

unty
My Comm, Expires Oct, 25, 2010 f

 

 

   
 

My Commission Expires: 10-RD- oO. Sot CINDY D. BOUDREAUX

COMM. #1696357

Case 1:18-cv-01017-CCE-JLW Document3 Filed 12/14/18 Page 55 of 55

PWR of
& ast
